UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q (Mark One) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period of to Commission File Number001-34821 Jacksonville Bancorp, Inc. (Exact name of registrant as specified in its charter) Maryland 36-4670835 (State or other jurisdiction of incorporation) (I.R.S. Employer Identification Number) 1211 West Morton Avenue Jacksonville, Illinois (Address of principal executive office) (Zip Code) Registrant’s telephone number, including area code:(217) 245-4111 Indicate by check whether issuer (1) has filed all reports required to be filed by Sections 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. xYesoNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period the registrant was required to submit and post such filings). oYesoNo Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “accelerated filer, large accelerated filer, and smaller reporting company” in Rule 12b-2 of the Exchange Act. o Large Accelerated FileroAccelerated Filer o Non-Accelerated FilerxSmaller Reporting Company Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). oYesxNo As of May 1, 2011, there were 1,930,955 shares of the Registrant’s common stock issued and outstanding. JACKSONVILLE BANCORP, INC. FORM 10-Q March 31, 2011 TABLE OF CONTENTS Page PART I FINANCIAL INFORMATION Item 1. Financial Statements Condensed Consolidated Balance Sheets 1 Condensed Consolidated Statements of Income 2 Condensed Consolidated Statement of Stockholders’ Equity 3 Condensed Consolidated Statements of Cash Flows 4-5 Notes to the Condensed Consolidated Financial Statements 6-30 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 31-41 Item 3. Quantitative and Qualitative Disclosures about Market Risk 42-43 Item 4. Controls and Procedures 44 PART II OTHER INFORMATION 45 Item 1. Legal Proceedings 45 Item 1.A. Risk Factors 45 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 45 Item 3. Defaults Upon Senior Securities 45 Item 4. Removed and Reserved 45 Item 5. Other Information 45 Item 6. Exhibits 45 Signatures 46 EXHIBITS Section 302 Certifications Section 906 Certification PART I – FINANCIAL INFORMATION JACKSONVILLE BANCORP, INC. CONDENSED CONSOLIDATED BALANCE SHEETS March 31, December 31, (Unaudited) ASSETS Cash and cash equivalents $ $ Investment securities - available for sale Mortgage-backed securities - available for sale Federal Home Loan Bank stock Other investment securities Loans receivable - net of allowance for loan losses of $2,879,250 and $2,964,285 as of March 31, 2011 and December 31, 2010 Loans held for sale - net Premises and equipment - net Cash surrender value of life insurance Accrued interest receivable Goodwill Capitalized mortgage servicing rights, net of valuation allowance of $153,594 and $163,989 as of March 31, 2011 and December 31, 2010 Real estate owned Deferred income taxes Other assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Deposits $ $ Other borrowings Advance payments by borrowers for taxes and insurance Accrued interest payable Deferred compensation payable Income taxes payable Other liabilities Total liabilities Commitments and contingencies - - Preferred stock, $0.01 par value - authorized 10,000,000 shares; none issued and outstanding - - Common stock, $0.01 par value - authorized 25,000,000 shares; issued 1,926,942 shares as of March 31, 2011 and 1,923,689 shares as of December 31, 2010, respectively Additional paid-in-capital Retained earnings Less: Unallocated ESOP shares ) ) Accumulated other comprehensive income (loss) ) Total stockholders’ equity Total Liabilities and Stockholders’ Equity $ $ See accompanying notes to the unaudited condensed consolidated financial statements. 1 JACKSONVILLE BANCORP, INC. CONDENSED CONSOLIDATED STATEMENTS OF INCOME Three Months Ended March 31, (Unaudited) INTEREST INCOME: Loans $ $ Investment securities Mortgage-backed securities Other Total interest income INTEREST EXPENSE: Deposits Other borrowings Total interest expense NET INTEREST INCOME PROVISION FOR LOAN LOSSES NET INTEREST INCOME AFTER PROVISION FOR LOAN LOSSES NON-INTEREST INCOME: Fiduciary activities Commission income Service charges on deposit accounts Mortgage banking operations, net Net realized gains on sales of available-for-sale securities Loan servicing fees Other Total non-interest income NON-INTEREST EXPENSE: Salaries and employee benefits Occupancy and equipment Data processing and telecommunications Professional Marketing Postage and office supplies Deposit insurance premium Other Total non-interest expense INCOME BEFORE INCOME TAXES INCOME TAXES NET INCOME $ $ NET INCOME PER COMMON SHARE - BASIC $ $ NET INCOME PER COMMON SHARE - DILUTED $ $ See accompanying notes to the unaudited condensed consolidated financial statements. 2 JACKSONVILLE BANCORP, INC. CONDENSED CONSOLIDATED STATEMENT OF STOCKHOLDERS’ EQUITY Accumulated Additional Other Total Common Paid-in Unallocated Retained Comprehensive Stockholders’ Comprehensive (Unaudited) Stock Capital ESOP Shares Earnings Income (Loss) Equity Income BALANCE, DECEMBER 31, 2010 $ $ $ ) $ $ ) $ Net Income - $ Other comprehensive income - change in net unrealized gains(losses) on securities available-for-sale, net of taxes of $133,434 - Less: reclassification adjustment for gains included in net income, net of tax of $18,192 - Comprehensive Income $ Exercise of stock options - - - Tax benefit related to stock options exercised - Purchase and retirement of common stock ) ) - - - ) Shares held by ESOP, commited to be released - - - Dividends ($0.075 per share) - - - ) - ) BALANCE, MARCH 31, 2011 $ $ $ ) $ $ $ See accompanying notes to unaudited condensed consolidated financial statements. 3 JACKSONVILLE BANCORP, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS Three Months Ended March 31, (Unaudited) CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation, amortization and accretion: Premises and equipment Amortization of investment and loan premiums and discounts, net Net realized gains on sales of available-for-sale securities ) ) Provision for loan losses Mortgage banking operations, net ) ) Loss (gain) on sale of real estate owned ) Shares held by ESOP committed to be released - Changes in income taxes payable Changes in assets and liabilities ) Net cash provided by operations before loan sales Origination of loans for sale to secondary market ) ) Proceeds from sales of loans to secondary market Net cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES: Purchases of investment and mortgage-backed securities ) ) Maturity or call of investment securities available-for-sale Sale of investment securities available-for-sale Principal payments on mortgage-backed and investment securities Proceeds from sale of real estate owned Net decrease in loans Additions to premises and equipment ) ) Net cash (used in) investing activities ) ) (Continued) 4 JACKSONVILLE BANCORP, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOW Three Months Ended March 31, CASH FLOWS FROM FINANCING ACTIVITIES: Net increase in deposits $ $ Net increase (decrease) in other borrowings ) Increase in advance payments by borrowers for taxes and insurance Exercise of stock options - Purchase and retirement of treasury stock related to stock options ) - Tax benefit of nonqualified stock options - Dividends paid - common stock ) ) Net cash provided by financing activities NET INCREASE(DECREASE) IN CASH AND CASH EQUIVALENTS ) CASH AND CASH EQUIVALENTS, BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS, END OF PERIOD $ $ ADDITIONAL DISCLOSURES OF CASH FLOW INFORMATION: Cash paid during the year for: Interest on deposits $ $ Interest on other borrowings Income taxes paid - NONCASH INVESTING AND FINANCING ACTIVITIES: Real estate acquired in settlement of loans $ $ Loans to facilitate sales of real estate owned - See accompanying notes to unaudited condensed consolidated financial statements 5 JACKSONVILLE BANCORP, INC. NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 1. FINANCIAL STATEMENTS The accompanying interim condensed consolidated financial statements include the accounts of Jacksonville Bancorp, Inc. and its wholly-owned subsidiary, Jacksonville Savings Bank (the “Bank”) and its wholly-owned subsidiary, Financial Resources Group, Inc. collectively (the “Company”).All significant intercompany accounts and transactions have been eliminated. In the opinion of management, the preceding unaudited consolidated financial statements contain all adjustments (consisting only of normal recurring accruals) necessary for 1) a fair presentation and 2) to make the financial statements not misleading relating to the financial condition of the Company as of March 31, 2011 and December 31, 2010 and the results of its operations for the three month periods ended March 31, 2011 and 2010.The results of operations for the three month period ended March 31, 2011 are not necessarily indicative of the results which may be expected for the entire year.These consolidated financial statements should be read in conjunction with the consolidated financial statements of the Company for the year ended December 31, 2010 filed as an exhibit to the Company’s Form 10-K filed in March, 2011.The accounting and reporting policies of the Company conform to accounting principles generally accepted in the United States of America (GAAP), the requirements of Form 10-Q, and to prevailing practices within the industry. On July 14, 2010, Jacksonville Bancorp, MHC, completed its conversion to stock form.At that date, Jacksonville Bancorp, Inc. (Maryland) became the successor holding company to the Bank.Financial information presented in this report is derived in part from the consolidated financial statements of Jacksonville Bancorp, Inc. (Maryland) and subsidiaries on and after July 14, 2010, and from consolidated financial statements of our former mid-tier holding company, Jacksonville Bancorp, Inc. (Federal) and subsidiaries prior to July 14, 2010.See Note 2 – Second Step Conversion. Certain amounts included in the 2010 consolidated statements have been reclassified to conform to the 2011 presentation. 2. SECOND STEP CONVERSION On July 14, 2010, Jacksonville Bancorp, Inc. completed its conversion from the mutual holding company structure and the related public offering and is now a stock holding company that is fully owned by the public.Jacksonville Savings Bank is 100% owned by the Company and the Company is 100% owned by public stockholders.The Company sold a total of 1,040,352 shares of common stock in the subscription and community offerings, including 41,614 shares to the Jacksonville Savings Bank employee stock ownership plan.All shares were sold at a price of $10 per share, raising $10.4 million in gross proceeds.Conversion related expenses of $1.2 million were offset against the gross proceeds, resulting in $9.2 million of net proceeds.Concurrent with the completion of the offering, shares of Jacksonville Bancorp, Inc., a federal corporation, common stock owned by public stockholders were exchanged for 1.0016 shares of the Company’s common stock.As a result of the offering and the exchange, at March 31, 2011, the Company had 1,926,942 shares outstanding and a market capitalization of $24.5 million.The shares of common stock sold in the offering and issued in the exchange, trade on the NASDAQ Capital market under the symbol “JXSB.” 6 3. NEW ACCOUNTING PRONOUNCEMENTS In January 2010, the FASB issued ASU No. 2010-06 “Fair Value Measurements and Disclosures (Topic 820) – Improving Disclosures about Fair Value Measurements.”ASU 2010-06 amends the fair value disclosure guidance.The amendments include new disclosures and changes to clarify existing disclosure requirements.ASU 2010-06 was effective for interim and annual reporting periods beginning after December 15, 2009, except for the disclosures about purchases, sales, issuances, and settlements of Level 3 fair value measurements.Those disclosures are effective for fiscal years beginning after December 15, 2010, and for interim periods within those fiscal years.Adoption of this update as of March 31, 2011 did not have a material effect on the Company’s financial statements. FASB ASC 310 Receivables (“ASC310”) was amended to enhance disclosures about credit quality of financing receivables and the allowance for credit losses.The amendments require an entity to disclose credit quality information, such as internal risk grades, more detailed nonaccrual and past due information and modifications of its financing receivables.The disclosures under ASC 310, as amended, were effective for interim and annual reporting periods ending on or after December 15, 2010.This amendment did not have a significant impact on the Company’s financial results, but it has significantly expanded the disclosures that the Company is required to provide. In April 2011, the FASB issued ASU No. 2011-02, “A Creditor’s Determination of Whether a Restructuring is a Troubled Debt Restructuring.”The provisions of ASU NO. 2011-02 provide additional guidance related to determining whether a creditor has granted a concession, include factors and examples for creditors to consider in evaluating whether a restructuring results in a delay in payment that is insignificant, prohibit creditors from using the borrower’s effective rate test to evaluate whether a concession has been granted to the borrower, and add factors for creditors to use in determining whether a borrower is experiencing financial difficulties.A provision in ASU No. 2011-02 also ends the FASB’s deferral of the additional disclosures about troubled debt restructurings as required by ASU No. 2010-20.The provisions of ASU No. 2011-02 are effective for the Company’s reporting period ending September 30, 2011.The adoption of ASU 2011-02 is not expected to have a material impact on the Company’s statements of income and condition. 7 4. EARNINGS PER SHARE Earnings Per Share - Basic earnings per share is determined by dividing net income for the period by the weighted average number of common shares.Diluted earnings per share considers the potential effects of the exercise of the outstanding stock options under the Company’s stock option plans. The following reflects earnings per share calculations for basic and diluted methods: Three Months Ended March 31, Net income $ $ Basic average shares outstanding Diluted potential common shares: Stock option equivalents Diluted average shares outstanding Basic earnings per share $ $ Diluted earnings per share $ $ Stock options for 4,504 shares of common stock and 4,500 shares of common stock were not considered in computing diluted earnings per share for the three month periods ending March 31, 2011 and 2010, respectively, because they were anti-dilutive. 5. EMPLOYEE STOCK OWNERSHIP PLAN (ESOP) In connection, with the conversion and related stock offering, the Bank purchased an additional 41,614 shares for its ESOP for the exclusive benefit of eligible employees.The ESOP borrowed funds from the Company in an amount sufficient to purchase the 41,614 shares (approximately 4% of the common stock issued in the offering).The loan is secured by the shares purchased and will be repaid by the ESOP with funds from contributions made by the Bank and dividends received by the ESOP, with funds from any contributions on ESOP assets.Contributions will be applied to repay interest on the loan first, and the remainder will be applied to principal.The loan is expected to be repaid over a period of up to 20 years.Shares purchased with the loan proceeds are held in a suspense account for allocation among participants as the loan is repaid.Contributions to the ESOP and shares released from the suspense account are allocated among participants in proportion to their compensation, relative to total compensation of all active participants.Participants will vest on a pro-rata basis and reach 100% vesting in the accrued benefits under the ESOP after six years.Vesting is accelerated upon retirement, death, or disability of the participant or a change in control of the Bank.Forfeitures will be reallocated to remaining plan participants.Benefits may be payable upon retirement, death, disability, separation from service, or termination of the ESOP.Since the Bank’s annual contributions are discretionary, benefits payable under the ESOP cannot be estimated. 8 In the event a terminated ESOP participant desires to sell his or her shares of the Company’s stock, the ESOP includes a put option, which is a right to demand that the Company buy any shares of its stock distributed to participants at fair value. The Company is accounting for its ESOP in accordance with ASC Topic 718, “Employers Accounting for Employee Stock Ownership Plans.”Accordingly, the debt of the ESOP is eliminated in consolidation and the shares pledged as collateral are reported as unearned ESOP shares in the consolidated balance sheet.Contributions to the ESOP shall be sufficient to pay principal and interest currently due under the loan agreement.As shares are committed to be released from the collateral, the Company reports compensation expense equal to the average market price of the shares for the respective period, and the shares become outstanding for earnings per share computations.Dividends, if any, on unallocated shares are recorded as a reduction of debt and accrued interest. A summary of ESOP shares at March 31, 2011, is shown below. March 31, 2011 Unearned shares Shares committed for release Allocated shares Total ESOP shares Fair value of unearned shares $ 9 6. LOAN PORTFOLIO COMPOSITION At March 31, 2011 and December 31, 2010, the composition of the Company’s loan portfolio is shown below. March 31, 2011 December 31, 2010 Mortgage loans on real estate One-to-four family residential $ $ Commercial Agricultural Home equity Total mortgage loans on real estate Commercial business Agricultural business Consumer Less Net deferred loan fees Allowance for loan losses Net loans $ $ The Company believes that sound loans are a necessary and desirable means of employing funds available for investment.Recognizing the Company’s obligations to its depositors and to the communities it serves, authorized personnel are expected to seek to develop and make sound, profitable loans that resources permit and that opportunity affords.The Company maintains lending policies and procedures in place designed to focus lending efforts on the types, locations, and duration of loans most appropriate for the business model and markets.The Company’s principal lending activities include the origination of one-to four-family residential mortgage loans, multi-family loans, commercial real estate loans, agricultural loans, home equity lines of credits, commercial business loans, and consumer loans.The primary lending market includes the Illinois counties of Morgan, Macoupin and Montgomery.Generally, loans are collateralized by assets, primarily real estate, of the borrowers and guaranteed by individuals.The loans are expected to be repaid from cash flows of the borrowers or from proceeds from the sale of selected assets of the borrowers. Loan originations are derived from a number of sources such as real estate broker referrals, existing customers, builders, attorneys and walk-in customers.Upon receipt of a loan application, a credit report is obtained to verify specific information relating to the applicant’s employment, income, and credit standing.In the case of a real estate loan, an appraisal of the real estate intended to secure the proposed loan is undertaken by an independent appraiser approved by the Company.A loan application file is first reviewed by a loan officer in the loan department who checks applications for accuracy and completeness, and verifies the information provided.The financial resources of the borrower and the borrower’s credit history, as well as the collateral securing the loan, are considered an integral part of each risk evaluation prior to approval.The board of directors has established individual lending authorities for each loan officer by loan type.Loans over an individual officer’s lending limits must be approved by the officers’ loan committee consisting of the chairman of the board, president, chief lending officer and all lending officers, which meets three times a week, and has lending authority up to $500,000 depending on the type of loan.Loans with a principal balance over this limit, up to $1.0 million, must be approved by the directors’ loan committee, which meets weekly and consists of the chairman of the board, president, senior vice president, chief lending officer and at least two outside directors, plus all lending officers as non-voting members.The board of directors approves all loans with a principal balance over $1.0 million.The board of directors ratifies all loans that are originated.Once the loan is approved, the applicant is informed and a closing date is scheduled.Loan commitments are typically funded within 30 days. 10 If the loan is approved, the borrower must provide proof of fire and casualty insurance on the property serving as collateral which insurance must be maintained during the full term of the loan; flood insurance is required in certain instances.Title insurance or an attorney’s opinion based on a title search of the property is generally required on loans secured by real property. One –to Four-Family Mortgage Loans - Historically, the primary lending origination activity has been one- to four-family, owner-occupied, residential mortgage loans secured by property located in the Company’s market area.The Company generates loans through marketing efforts, existing customers and referrals, real estate brokers, builders and local businesses.Generally, one- to four-family loan originations are limited to the financing of loans secured by properties located within the Company’s market area. Fixed-rate one- to four-family residential mortgage loans are generally conforming loans, underwritten according to Freddie Mac guidelines.The Company generally originates both fixed- and adjustable-rate mortgage loans in amounts up to the maximum conforming loan limits established by the Federal Housing Finance Agency for Freddie Mac. The Company originates for resale to Freddie Mac fixed-rate one- to four-family residential mortgage loans with terms of 15 years or more.The fixed-rate mortgage loans amortize monthly with principal and interest due each month.Residential real estate loans often remain outstanding for significantly shorter periods than their contractual terms because borrowers may refinance or prepay loans at their option.The Company offers fixed-rate one- to four-family residential mortgage loans with terms of up to 30 years without prepayment penalty. The Company currently offers adjustable-rate mortgage loans for terms ranging up to 30 years.They generally offer adjustable-rate mortgage loans that adjust between one and five years on the anniversary date of origination.Interest rate adjustments are up to two hundred basis points per year, with a cap of up to six hundred basis points on interest rate increases over the life of the loan.In a rising interest rate environment, such rate limitations may prevent adjustable-rate mortgage loans from repricing to market interest rates, which would have an adverse effect on the net interest income.In the low interest rate environment that has existed over the past two years, the adjustable-rate portfolio has repriced downward resulting in lower interest income from this portion of the loan portfolio.The Company has used different interest indices for adjustable-rate mortgage loans in the past such as the average yield on U.S. Treasury securities, adjusted to a constant maturity of either one-year, three-years or five-years.The origination of fixed-rate mortgage loans versus adjustable-rate mortgage loans is monitored on an ongoing basis and is affected significantly by the level of market interest rates, customer preference, interest rate risk position and competitors’ loan products. Adjustable-rate mortgage loans make the loan portfolio more interest rate sensitive and provides an alternative for those borrowers who meet the underwriting criteria, but are unable to qualify for a fixed-rate mortgage.However, as the interest income earned on adjustable-rate mortgage loans varies with prevailing interest rates, such loans do not offer predictable cash flows in the same manner as long-term, fixed-rate loans.Adjustable-rate mortgage loans carry increased credit risk associated with potentially higher monthly payments by borrowers as general market interest rates increase.It is possible that during periods of rising interest rates that the risk of delinquencies and defaults on adjustable-rate mortgage loans may increase due to the upward adjustment of interest costs to the borrower, resulting in increased loan losses. 11 Residential first mortgage loans customarily include due-on-sale clauses, which gives the Company the right to declare a loan immediately due and payable in the event, among other things, that the borrower sells or otherwise disposes of the underlying real property serving as collateral for the loan.Due-on-sale clauses are a means of imposing assumption fees and increasing the interest rate on mortgage portfolio during periods of rising interest rates. When underwriting residential real estate loans, the Company reviews and verifies each loan applicant’s income and credit history.Management believes that stability of income and past credit history are integral parts in the underwriting process.Generally, the applicant’s total monthly mortgage payment, including all escrow amounts, is limited to 28% of the applicant’s total monthly income.In addition, total monthly obligations of the applicant, including mortgage payments, should not generally exceed 38% of total monthly income.Written appraisals are generally required on real estate property offered to secure an applicant’s loan.For one- to four-family real estate loans with loan to value ratios of over 80%, private mortgage insurance is required. Fire and casualty insurance is also required on all properties securing real estate loans.Title insurance, or an attorney’s title opinion, may be required, as circumstances warrant. The Company does not offer an “interest only” mortgage loan product on one- to four-family residential properties (where the borrower pays interest for an initial period, after which the loan converts to a fully amortizing loan).They also do not offer loans that provide for negative amortization of principal, such as “Option ARM” loans, where the borrower can pay less than the interest owed on the loan, resulting in an increased principal balance during the life of the loan.The Company does not offer a “subprime loan” program (loans that generally target borrowers with weakened credit histories typically characterized by payment delinquencies, previous charge-offs, judgments, bankruptcies, or borrowers with questionable repayment capacity as evidenced by low credit scores or high debt-burden ratios) or Alt-A loans (traditionally defined as loans having less than full documentation). Commercial and Agricultural Real Estate Loans - The Company originates and purchases commercial and agricultural real estate loans.Commercial and agricultural real estate loans are secured primarily by improved properties such as farms, retail facilities and office buildings, churches and other non-residential buildings.The maximum loan-to-value ratio for commercial and agricultural real estate loans originated is generally 80%.The commercial and agricultural real estate loans are generally written up to terms of five years with adjustable interest rates.The rates are generally tied to the prime rate and generally have a specified floor.Many of the adjustable-rate commercial real estate loans are not fully amortizing and therefore require a “balloon” payment at maturity.The Company purchases from time to time commercial real estate loan participations primarily from outside the Company’s market area. All participation loans are approved following a review to ensure that the loan satisfies the underwriting standards. Underwriting standards for commercial and agricultural real estate loans include a determination of the applicant’s credit history and an assessment of the applicant’s ability to meet existing obligations and payments on the proposed loan.The income approach is primarily utilized to determine whether income generated from the applicant’s business or real estate offered as collateral is adequate to repay the loan.There is an emphasis on the ratio of the property’s projected net cash flow to the loan’s debt service requirement (generally requiring a minimum ratio of 120%).In underwriting a loan, the value of the real estate offered as collateral in relation to the proposed loan amount is considered.Generally, the loan amount cannot be greater than 80% of the value of the real estate.Written appraisals are usually obtained from either licensed or certified appraisers on all commercial and agricultural real estate loans in excess of $250,000.Creditworthiness of the applicant is assessed by reviewing a credit report, financial statements and tax returns of the applicant, as well as obtaining other public records regarding the applicant. 12 Loans secured by commercial and agricultural real estate generally involve a greater degree of credit risk than one- to four-family residential mortgage loans and carry larger loan balances.This increased credit risk is a result of several factors, including the effects of general economic conditions on income producing properties and the successful operation or management of the properties securing the loans.Furthermore, the repayment of loans secured by commercial and agricultural real estate is typically dependent upon the successful operation of the related business and real estate property.If the cash flow from the project is reduced, the borrower’s ability to repay the loan may be impaired. Commercial and Agricultural Business Loans - The Company originates commercial and agricultural business loans to borrowers located in the Company’s market area which are secured by collateral other than real estate or which can be unsecured.Commercial business loan participations are also purchased from other lenders, which may be made to borrowers outside the Company’s market area.Commercial and agricultural business loans are generally secured by equipment and inventory and generally are offered with adjustable rates tied to the prime rate or the average yield on U.S. Treasury securities, adjusted to a constant maturity of either one-year, three-years or five-years and various terms of maturity generally from three years to five years.Unsecured business loans are originated on a limited basis in those instances where the applicant’s financial strength and creditworthiness has been established.Commercial and agricultural business loans generally bear higher interest rates than residential loans, but they also may involve a higher risk of default since their repayment is generally dependent on the successful operation of the borrower’s business.Personal guarantees are generally obtained from the borrower or a third party as a condition to originating its business loans. Underwriting standards for commercial and agricultural business loans include a determination of the applicant’s ability to meet existing obligations and payments on the proposed loan from normal cash flows generated in the applicant’s business.Financial strength of each applicant is assessed through the review of financial statements and tax returns provided by the applicant.The creditworthiness of an applicant is derived from a review of credit reports as well as a search of public records.Business loans are periodically reviewed following origination.Financial statements are requested at least annually and review them for substantial deviations or changes that might affect repayment of the loan.Loan officers also visit the premises of borrowers to observe the business premises, facilities, and personnel and to inspect the pledged collateral.Underwriting standards for business loans are different for each type of loan depending on the financial strength of the applicant and the value of collateral offered as security. Home Equity and Consumer Loans – The Company originates home equity and other consumer loans.Home equity loans and lines of credit are generally secured by the borrower’s principal residence.The maximum amount of a home equity loan or line of credit is generally 95% of the appraised value of a borrower’s real estate collateral less the amount of any prior mortgages or related liabilities.Home equity loans and lines of credit are approved with both fixed and adjustable interest rates which are determined based upon market conditions.Such loans may be fully amortized over the life of the loan or have a balloon feature.Generally, the maximum term for home equity loans is 10 years. 13 The principal types of other consumer loans offered are loans secured by automobiles, deposit accounts, and mobile homes.Unsecured consumer loans are also generated.Consumer loans are generally offered on a fixed-rate basis.Automobile loans with maturities of up to 60 months are offered for new automobiles.Loans secured by used automobiles will have maximum terms which vary depending upon the age of the automobile.Automobile loans with a loan-to-value ratio below the greater of 80% of the purchase price or 100% of NADA loan value are generally originated, although in the case of a new car loan the loan-to-value ratio may be greater or less depending on the borrower’s credit history, debt to income ratio, home ownership and other banking relationships with the Company. Underwriting standards for consumer loans include a determination of the applicant’s credit history and an assessment of the applicant’s ability to meet existing obligations and payments on the proposed loan.The stability of the applicant’s monthly income may be determined by verification of gross monthly income from primary employment, and additionally from any verifiable secondary income.The length of employment with the borrower’s present employer is also considered, as well as the amount of time the borrower has lived in the local area.Creditworthiness of the applicant is of primary consideration; however, the underwriting process also includes a comparison of the value of the collateral in relation to the proposed loan amount. Consumer loans entail greater risks than one- to four-family residential mortgage loans, particularly consumer loans secured by rapidly depreciating assets such as automobiles or loans that are unsecured.In such cases, collateral repossessed after a default may not provide an adequate source of repayment of the outstanding loan balance because of damage, loss or depreciation.Further, consumer loan payments are dependent on the borrower’s continuing financial stability, and therefore are more likely to be adversely affected by job loss, divorce, illness or personal bankruptcy.Such events would increase the risk of loss on unsecured loans.Finally, the application of various Federal and state laws, including Federal and state bankruptcy and insolvency laws, may limit the amount which can be recovered on such loans in the event of a default. 14 The following tables present the balance in the allowance for loan losses and the recorded investment in loans based on portfolio segment and impairment method as of March 31, 2011 and December 31, 2010. March 31, 2011 1-4 Family Commercial Real Estate Agricultural Real Estate Commercial Agricultural Home Equity Consumer Unallocated Total Allowance for loan losses: Balance, beginning of period $ Provision charged to expense ) ) ) Losses charged off ) ) — — — ) ) — ) Recoveries — Balance, end of period $ Ending balance: individually evaluated for impairment $ $ $
